Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/25/2021 has been received and claims 1-2 and 4-15 are pending.
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2020.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2 of Claim 15, insert --adjustable-- before “electrical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the supply of gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Golkowski (8758681).
As to Claim 1, Golkowski (‘681) discloses a device (see Figures 1-2 and 5) suitable for generating vaporous hydrogen peroxide comprising: 
a container (32) for holding a liquid solution of hydrogen peroxide (see entire document, particularly Col. 3 lines 48-50), the container (32) having an opening (i.e. at inlet and/or at outlet of 32) (see Figures 1-2);
a temperature controlled carrier gas supply (58, 26, 16/4) comprising a heater (26) (see Figures 1-2 and 5, Col. 4 lines 26-32); and 
a fibrous capillary conveyer capable of drawing up liquid (i.e. a wick - see entire document, particularly Col. 3 line 57, where a wick is intrinsically capable of being a fibrous type). 
As to Claim 2, Golkowski (‘681) discloses that the temperature controlled carrier gas supply (58, 26, 16/14) is an adjustable electrical gas blower (16; 14 via 12) (see entire document, particularly Col. 4 lines 52-57).
As to Claim 4, Golkowski (‘681) discloses the temperature controlled carrier gas supply (58, 26, 16/14) is an adjustable air blower (16; 14 – via 12) (see Figures 1-2) for adjusting the supply of gas.


In the event that Golkowski (‘681) is deemed to inadequate to disclose that the capillary conveyer in the form of a wick is a fibrous type, the following will apply.
	While Golkowski (‘681) may not specifically teach that the disclosed fibrous capillary conveyer (i.e. in the form of a wick) is fibrous, it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide and utilize a fibrous type of wick in the device of Golkowski as a well-known and typical material for a wick in order to transport a fluid/liquid. Only the expected results would be attained.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golkowski (8758681) as applied to claim 1 above, and further in view of Peuchert (20180162769).
Golkowski (‘681) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Golkowski (‘681) does not appear to specifically teach that the fibrous capillary conveyer is made of glass fiber.
It was known in the art before the effective filing date of the claimed invention to provide glass fiber as a material for a fibrous capillary conveyer. Peuchert (‘769) discloses that a 
Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Golkowski (‘681) and Peuchert (‘769).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golkowski (8758681) as applied to claim 1 above, and further in view of Banco (9783357) and Biscardi (20110017839).
Golkowski (‘681) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Golkowski (‘681) does not appear to specifically teach that the fibrous capillary conveyer is essentially flat, has a width smaller than the diameter of the opening of the container and has a length extending from the opening of the container to the bottom of the container, whereby one end of the capillary conveyer can be immersed into the liquid, while the other end is held at the opening of the container.
While Banco (‘357) discloses a device (50) (see Figures 1-15) capable of generating vaporous hydrogen peroxide comprising a container (52) for holding a liquid solution capable of being hydrogen peroxide (see entire document, particularly Figures 2-5 and 13-14A), the container (52) having an opening (i.e. at top of 70) (see Figures 4-5), wherein the device (50) further includes a temperature controlled carrier gas supply (i.e. fan - see entire document, 
It was well known in the art before the effective filing date of the claimed invention to provide a flat/essentially flat fibrous capillary conveyer in a device. Biscardi (‘839) exemplifies that a fibrous capillary conveyer (i.e. wick) is well known to be of various types such as cylindrical types as well as a flat material (see entire document, particularly p. 3 [0027] – lines 1-9). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a flat/essentially flat shape for the fibrous capillary conveyer of Golkowski as a known alternate configuration in order to transport a liquid material from a container to another location for evaporation as shown by Biscardi.
Thus, Claim 7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Golkowski (‘681), Banco (‘357), and Biscardi (‘839).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Specifically, in response to applicant's argument in 3rd – 5th lines from the bottom on th -6th lines from the bottom on p. 7 of Remarks, examiner points to the rejection of claim 1 over Golkowski above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799